Order entered October 17, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00635-CR

                           JOHN DWAYNE FULLER, Appellant

                                               V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-54867-T

                                         ORDER
       Before the Court is court reporter Trashuna Salaam’s October 15, 2018 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before November 16, 2018.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE